David A. Bahr (Oregon Bar No. 90199)
Bahr Law Offices, P.C.
1035 Yz Monroe Street
Eugene, OR 97402
(541) 556-6439
davebahr@mindspring.com


Sharon Yarnen (New York Bar No. 4256533)
Law Office of Sharon Yamen
233 West 18th Street, Ground-Floor
New York, NY, 10011
(516) 343-9102
Sharon@syamenlaw.com

Plaintiffs} Counsel


                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF NEW YORK

PANJIVA, INC., a New York corporation,              Case No.1: 17-cv-8269-JPO
TRADE DATA SERVICES, INC., doing
business as, ImportGenius, an Arizona
corporation,                                        STIPULATION OF DISMISSAL
        Plaintiffs,                                 WITH PREJUDICE
  vs.

UNITED STATES CUSTOMS AND
BORDER PROTECTION, UNITED
STATES DEPARTMENT OF TREASURY,
        Defendants.


        Pursuant to Federal Rule of Civil Procedure 41 (l )(A)(ii), Plaintiffs Panjiva, Inc. and

Trade Data Services, Inc. (doing business as ImportGenius) and Defendants United States Cus-

toms and Border Protection, and United States Department of Treasury, hereby file this stipula-

tion of dismissal with prejudice. Each party shall bear its own fees and

III

III


STIPULATION OF DISMISSAL -                                                  BAHR LAW OFFICES, P.C.
WITH PREJUDICE                                                                      1035 Y2 Monroe Street
                                                                                      Eugene, OR 97402
                                                                                          (541) 556-6439
costs of this action,

            c=-,"_",lly submitted for the Court's consideration, this 5th day ofNovember, 2018.



                                                    GEOFFREY S. BERMAN
  avi      (Oregon BarNo. 901990)                   United States Attorney
Bahr Law Offices, P.C.
1035 12 MOlll'oe Street                             B:
Eugene, OR 97402                                    STEPHEN CHA-KIM
(541) 556-6439                                      Assistant United States Attorney
davebaltr@mlndspring.com                            86 Chambers Street, Third Floor
                                                    New York, New York 10007
PlaintfffS" Counsel                                 (212) 637-2768
                                                    stephen.cha-kim@usdoj.gov
                                                    Defendants' Counsel




STIPULATION OF DISMISSAL                                                   BAHR LAW OFFICES, P.C.
WITH PREJUDICE
                                                2                                1035 lf2 Monroe Str.:et
                                                                                   Eugene, OR 97402
                                                                                        (541) 556-6439
